 


114 HRES 793 EH: Providing for consideration of the bill (H.R. 1270) to amend the Internal Revenue Code of 1986 to repeal the amendments made by the Patient Protection and Affordable Care Act which disqualify expenses for over-the-counter drugs under health savings accounts and health flexible spending arrangements.
U.S. House of Representatives
2016-07-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 793 
In the House of Representatives, U. S.,

July 5, 2016
 
RESOLUTION 
Providing for consideration of the bill (H.R. 1270) to amend the Internal Revenue Code of 1986 to repeal the amendments made by the Patient Protection and Affordable Care Act which disqualify expenses for over-the-counter drugs under health savings accounts and health flexible spending arrangements. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 1270) to amend the Internal Revenue Code of 1986 to repeal the amendments made by the Patient Protection and Affordable Care Act which disqualify expenses for over-the-counter drugs under health savings accounts and health flexible spending arrangements. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 114–60 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions.   Karen L. Haas,Clerk. 